                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

MARCUS BARNES, et al.,                     )
                                           )
      Plaintiffs,                          )
                                           )
          v.                               )     No. 20-cv-2137
                                           )
ROB JEFFREYS, in his official              )
Capacity as the Director of the Illinois   )
Department of Corrections,                 )
                                           )
      Defendant.                           )

                      ORDER ON PLAINTIFFS’
           FOURTH MOTION FOR A PRELIMINARY INJUNCTION

   A hearing was held on August 12, 2020, on Plaintiffs’ fourth motion for a

preliminary injunction [47].

   The members of the class identified below have completed their sentences of

imprisonment and are entitled to be released from the custody of the Illinois

Department of Corrections (“IDOC”) to serve their Mandatory Supervised Release

time in the community, provided that they are able to submit a host site that is

acceptable to the IDOC. Each of the Plaintiffs has identified housing that would

otherwise be approved by IDOC, but for the “One Person Per Address” provision in

730 ILCS 5/3-3-7(a)(7.6). This Court has already determined that it is

unconstitutional to imprison sex offenders after their period of incarceration has

been completed solely because they are unable to find suitable host sites. See

Murphy v. Raoul, 380 F. Supp. 3d 781 (N.D. Ill. 2019).
   The following class members have identified host sites that will be supportive of

their transition back into the community:

Wayside Cross Ministries, 215 E. New York St., Aurora, IL 60505

   •   Joe Dordies, B17653

House of Hope, 1611 Matheny St., Springfield, Illinois 62702

   •   Anton Ruth, M14977
   •   Maurice Hopkins-Bey, M11568
   •   Henry Smith, R12201

New Beginnings, 718 W. 103rd St., Chicago, Illinois 60628

   •   Charles Rucker, A71978
   •   Frank Waltrip, K02188
   •   Juan Medina, K67974
   •   Paul Hubbard, M07217
   •   Morris Harris, M19779
   •   John Cegielski, Y20579
   •   Patrick Schneider, M20333
   •   Mudy Munoz-Salgado, M43061
   •   James Spencer, M02701
   •   Gary Kluber, M36082
   •   Laroy Jackson, K52889
   •   Edward Taylor, M30456
   •   John Gonzales, M19989
   •   Elias Sabaleta, Y26397
   •   Everett Cade III, S11681
   •   Marvin Haymon, M12792
   •   Lucas Rehor, M33256
   •   Howard Jackson, R18773

96 W. 157th Place, Harvey IL 60426

   •   James Young, K59592

326 N. Avon, Rockford, Illinois 61101

   •   Paul Murphy, M40321
   •   Jeffrey Kramer, M55631
6655 S. Perry, Various Units, Chicago, Illinois 60621

  •   Antoine Younger, M31285
  •   Anthony Navarro, M34149
  •   Jason Wright, M35008
  •   Dwayne Loyde, B69827
  •   Jarvis Beane, M48216
  •   Michael Lewis, S00745
  •   Christopher Williams, M05123
  •   James Jackson, M46973
  •   Gino Camacho, Y20046
  •   Paul Boron, R67726
  •   Jerry Behm, M38655
  •   Larry Eubanks, M32255
  •   Brian Dodd, R67171
  •   Daniel Morris, M37365
  •   Mickey Ball, M12575
  •   Andrew Ford, M34011
  •   Gregory Alexander, M05918
  •   Darian Atwood Jr., Y25847

Locations Owned and Operated by NewDay Apartments and Home-At-Last

  •   Lavert Kidd, R68385
  •   Dudley Robinson, R42392
  •   Ronnie Howard, R60483
  •   Michael Jachim, M26284
  •   Efrain Cordova, M28877
  •   Curtin Barfield, R66565
  •   James Brewer, M32532
  •   Ramon Henderson, M26358
  •   William Freitag, M00305
  •   Christopher Williams, M05123
  •   Lorenzo Sandoval, R40238
  •   Kelly Anderson, M34698
  •   Cody Cooper, B86998
  •   Steven Captain, K68098
  •   John Neal, R66793
  •   Mickey Ball, M12575
  •   Brian Adams, M36916
  •   Michael Blakes, K83496
NewDay Apartments, 522 Hill Ave, Elgin, Illinois 60120
  • Alvin Goldberg, M36526,
  • Arnulfo Juarez, Y41407, and
  • Aaron Salgado, M32744

   At each of these proposed housing locations, the class member would be residing

in the same building as another person who has been convicted of a sex offense, and

therefore Defendant cannot release these individuals to the proposed locations

because of its obligation to follow 730 ILCS 5/3-3-7(a)(7.6).

   There has been no legitimate public interest articulated in only having one sex

offender live at one residence. Therefore, the Court finds that the statute is

unconstitutional as it applies to the individuals identified above, and Defendant is

enjoined from enforcing the “One Person Per Address” provision in 730 ILCS 5/3-3-

7(a)(7.6) as to these individuals to the extent they seek release to the locations

identified above.

   The release of the above-identified class members is subject to the approval of

the host, program operator, or landlord at each housing location; and subject to the

proposed housing locations otherwise being approved by IDOC as meeting all

requirements and satisfying applicable provisions of Illinois law.



___________________________                    August 13, 2020
Hon. Virginia M. Kendall,                      Date
United States District Judge
